DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-14, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meseguer (BE 1015371 A6), in view of Wood (US 4,566,927 A).
Regarding claim 8, Meseguer teaches a method for creating and filling a single ply paper bag (See Figs 1-3) configured to withstand moisture from product contained therein (All bags withstand moisture to some degree), the method comprising:
receiving a roll (Fig 1, #1) of calendared paper (Fig 1, #2); 
applying an adhesive (Fig 1, #1) onto a surface of the roll of calendared paper in a predetermined pattern (See pattern of applied adhesive #3/#4/#5/#6/#7), wherein the adhesive is applied in register (See Fig 1), creating a roll of printed calendared paper (See Fig 1);
receiving the roll of printed calendared paper at an automated filling machine to form (See Fig 2 & lines 128-133) and fill the roll of printed calendared paper to create individual bags filled with a product (See lines 133-135)t;forming a body of the bag by shaping the printed calendared paper and heat sealing the adhesive applied seams of the printed calendared paper to secure the body of the bag (See lines 128-133 describing that the body of the bag {Fig 2} is shaped and heat sealed to form the body of the bag);
filling the bag by automatedly adding product to the bag (See lines 133-135 describing that the formed bag is filled with a product); and
repeating the steps performed by the automated filling machine until the roll of printed calendared paper is transformed into a plurality of formed, sealed, and filled bags (See lines 128-137 describing the formation of bags which are formed, filled with a product, and sealed).
However, Meseguer does not specifically teach receiving a roll of paper at a standard printing machine; printing, with the standard printing machine an adhesive onto the paper; 
	Wood teaches receiving a roll of paper at a standard printing machine (See col 7, lines 23-28);
printing, with the standard printing machine an adhesive (See col 8, lines 31-36 & col 8, lines 44-61. See further col 1, lines 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.

Regarding claim 9, Meseguer further teaches wherein the predetermined pattern includes application of the adhesive to a border of a window to be cut out of the paper (See Fig 2 illustrating a set of seams #3/#5/#6/#7 including those around the border of a window {#10}).

Regarding claim 12, Meseguer does not specifically teach printing, with the standard printing machine, an indicia on the calendared paper in a prescribed indicia pattern simultaneously with printing the adhesive in the prescribed pattern on the calendared paper. 
	Wood teaches printing, with the standard printing machine, an indicia on the calendared paper in a prescribed indicia pattern simultaneously with printing the adhesive in the prescribed pattern on the calendared paper (See col 8, lines 31-36 & col 8, lines 44-61. See further col 1, lines 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.

Regarding claim 13, Meseguer further teaches wherein the paper is a virgin fiber, single ply paper (See lines 21-24), further wherein the paper bag is 100% recyclable and compostable (See lines 16-24 describing the use of a continuous strip of recyclable paper; and wherein paper is compostable), further wherein the adhesive is a water-based, heat activated adhesive (See lines 65-69).
Meseguer does not specifically teach a paper with a weight of between 30 - 60 pounds per 3000 square feet or that the adhesive has an activation temperature range of 350 – 450 °F. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a paper with a weight of between 30 - 60 pounds per 3000 square feet and utilize an adhesive as described above to ensure that the paper and the bonded bag has the requisite strength for the purpose as stated by Meseguer – to hold produce or other such items. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the paper weight and the adhesive as taught by Meseguer because the bags produced by both the current application and by Meseguer are utilized for similar purposes, and should therefore have similar weights.
Therefore, it would have been an obvious matter of design choice to modify Meseguer to obtain the invention as specified in claim 13.

Regarding claim 14, Meseguer teaches a paper bag (See Figs 1-3) configured to withstand moisture from produce contained therein (All bags withstand moisture to some degree), the paper bag comprising:
a body (See Fig 3 illustrating a bag body), formed from a single ply calendared paper formed into a cylindrical shape (See progression from Figs 1-3),wherein a seam formed along a length of the cylindrical shape is made to be sealed with an adhesive applied, in register, to the paper (See Fig 2 illustrating a longitudinal seam formed along the length of the bag. See further lines 32-36 & 45-55 describing sealing of the tubular bag);
a top (See Fig 1, #8), wherein the top is made to be sealed with the adhesive applied, in register, to the paper (See Fig 1, #6/#7 for adhesive to seal the top of the bag);a bottom (See Fig 3, illustrating a bag with a bottom), wherein the bottom is made to be sealed with the adhesive applied, in register, to the paper (See Fig 1, #5 for sealing strip to seal the bag bottom); and
the adhesive, wherein the adhesive is printed onto the calendared paper of the bag in a predetermined pattern prior to forming the bag (See pattern of applied adhesive #3/#4/#5/#6/#7), and further 
wherein the adhesive is activated by heat sealing and adhering a portion of the paper with printed adhesive to a second portion of the paper with printed adhesive in a prescribed pattern to form the paper bag such that adhesive is sealed to adhesive (See lines 65-69 describing the use of thermal glue. See further lines 97-106 describing the formation of a bag by sealing the edges of the bag such that the adhesive is sealed to adhesive).
However, Meseguer does not specifically teach printing, with the standard printing machine an adhesive onto the paper; 
	Wood teaches printing, with the standard printing machine an adhesive (See col 8, lines 31-36 & col 8, lines 44-61. See further col 1, lines 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.

Regarding claim 19, Meseguer does not specifically teach printed indicia on the paper of the paper bag, wherein the printed indicia is applied by the standard printing machine simultaneously to the printing of the adhesive. 
	Wood teaches printed indicia on the paper of the paper bag, wherein the printed indicia is applied by the standard printing machine simultaneously to the printing of the adhesive (See col 8, lines 31-36 & col 8, lines 44-61. See further col 1, lines 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.

Regarding claim 20, Meseguer further teaches wherein the adhesive is a water-based, heat activated adhesive (See lines 65-69).
Meseguer does not specifically teach that the adhesive has an activation temperature range of 350 – 450 °F. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize an adhesive as described above to ensure that the paper and the bonded bag has the requisite strength for the purpose as stated by Meseguer – to hold produce or other such items. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the adhesive as taught by Meseguer because the bags produced by both the current application and by Meseguer are utilized for similar purposes, and should therefore have similar weights.
Therefore, it would have been an obvious matter of design choice to modify Meseguer to obtain the invention as specified in claim 20.

Claims 1-3, 5-7, 10-11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meseguer, in view of Wood, and in further view of Ponti (WO 2011/048545 A1).
Regarding claim 1, Meseguer teaches a method for creating and filling a paper bag (See Figs 1-3) with a covered window cutout (Fig 3, #10) configured to withstand moisture from product contained therein (All bags withstand moisture to some degree), the method comprising:
receiving a roll (Fig 1, #1) of calendared paper (Fig 1, #2) at a standard printing machine;
applying an adhesive onto a surface of the roll (Fig 1, #1) of calendared paper (Fig 1, #2) in a predetermined pattern (See pattern of applied adhesive #3/#4/#5/#6/#7), wherein the adhesive is applied in register (See Fig 1), wherein the predetermined pattern includes application of the adhesive to a border of a window (See Fig 1, #12 illustrating a peripheral glue around the window) to be cut out of the paper, creating a roll of printed calendared paper (See completed roll of paper in Fig 1);
cutting and removing a window portion of the paper from prescribed positions along the roll of paper such that once removed the window is created within the adhesive applied border of the paper;
positioning a window covering to cover each of the windows and extend to the adhesive applied borders (See Fig 1 illustrating a window covering {#11} is positioned over the cover. See further lines 118-124);
heat sealing the window coverings along the roll of printed calendared paper to the printed calendared paper (See lines 77-83 describing that the window covering {#11} is attached by means of thermal glue; thus meaning that the window covering is heat sealed to the paper roll);
receiving the roll of printed calendared paper at an automated filling machine to form (See Fig 2 & lines 128-133) and fill the roll of printed calendared paper to create individual bags filled with a product (See lines 133-135);
forming a body of the bag by shaping the printed calendared paper and heat sealing the adhesive applied seams of the printed calendared paper to secure the body of the bag (See lines 128-133 describing that the body of the bag {Fig 2} is shaped and heat sealed to form the body of the bag);
filling the bag by automatedly adding product to the bag (See lines 133-135 describing that the formed bag is filled with a product); and
repeating the steps performed by the automated filling machine until the roll of printed calendared paper is transformed into a plurality of formed, sealed, and filled bags (See lines 128-137 describing the formation of bags which are formed, filled with a product, and sealed).
	However, Meseguer does not specifically teach receiving a roll of paper at a standard printing machine; 
printing, with the standard printing machine; 
a window to be cut out of the paper;
or cutting and removing a window portion of the paper from prescribed positions along the roll of paper such that once removed the window is created within the adhesive applied border of the paper
	Wood teaches receiving a roll of paper at a standard printing machine (See col 7, lines 23-28);
printing, with the standard printing machine an adhesive (See col 8, lines 31-36 & col 8, lines 44-61. See further col 1, lines 54-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.
	However, Meseguer in view of Wood does not specifically teach cutting and removing a window portion of the paper from prescribed positions along the roll of paper such that once removed the window is created within the adhesive applied border of the paper.
Ponti teaches cutting and removing a window portion of the paper (Fig 4, #10) from prescribed positions along the roll of paper such that once removed the window (Fig 4, #2) is created within the adhesive applied border of the paper (See Pg. 6, line 28 - Pg. 7, line 2. See further Fig 4 illustrating windows {#2} cut out and removed from the paper at prescribed positions along the roll of paper).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood to incorporate the teachings of Ponti to include cutting and removing material from the paper web to form a window with the motivation of allowing for the inspection of items placed within the formed bag, as recognized by Ponti on Pg. 2, lines 8-11.
	
Regarding claim 2, Meseguer further teaches wherein the predetermined pattern further includes a plurality of areas of the calendared paper that when formed comprise a set of seams for the paper bag (See Fig 2 illustrating a set of seams #3/#5/#6/#7).

Regarding claim 3, Meseguer further teaches wherein the paper is a virgin fiber, single ply paper (See lines 16-24 describing the use of a continuous strip of paper), further wherein the paper bag is 100% recyclable and compostable (See lines 16-24 describing the use of a continuous strip of recyclable paper; and wherein paper is compostable).
Meseguer does not specifically teach a paper with a weight of between 30 - 60 pounds per 3000 square feet. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a paper with a weight of between 30 - 60 pounds per 3000 square feet to ensure that the paper has the requisite strength for the purpose as stated by Meseguer – to hold produce or other such items. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the paper weight as taught by Meseguer because the bags produced by both the current application and by Meseguer are utilized for similar purposes, and should therefore have similar weights.
	Therefore, it would have been an obvious matter of design choice to modify Meseguer to obtain the invention as specified in claim 3.

Regarding claim 5, Meseguer further teaches heat sealing both the window coverings and the frames along the roll of printed calendared paper (See lines 32-36 & 45-55 describing that the window/mesh portions of the bag are heat sealed. See further lines 65-69).
However, Meseguer does not specifically teach applying paper frames over the mesh coverings of the window cutouts, such that each frame extends along an outer perimeter of the window covering to cover an area that the applied adhesive covers.
Ponti teaches applying paper frames over the mesh coverings of the window cutouts, such that each frame extends along an outer perimeter of the window covering to cover an area that the applied adhesive covers (See Figs 8-9 illustrating frames {#20} covering the window cutouts {#2} extending along a perimeter of the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood to incorporate the teachings of Ponti to include adding paper frames surrounding the window cutouts with the motivation of increasing the strength of the surrounding window mesh but further distributing any push-out forces from the product to the surrounding paper, as opposed to the mesh itself.

Regarding claim 6, Meseguer does not specifically teach printing, with the standard printing machine, an indicia on the calendared paper in a prescribed indicia pattern simultaneously with printing the adhesive in the prescribed pattern on the calendared paper.
	Wood teaches printing, with the standard printing machine, an indicia on the calendared paper in a prescribed indicia pattern simultaneously with printing the adhesive in the prescribed pattern on the calendared paper (See col 8, lines 44-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.

Regarding claim 7, Meseguer does not specifically teach wherein the printing machine is a flexographic printing machine with an anilox roll configured to print the adhesive onto the calendared paper.
	Wood teaches wherein the printing machine is a flexographic printing machine with an anilox roll configured to print the adhesive onto the calendared paper (See col 1, lines 54-63 & col 8, lines 24-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer to incorporate the teachings of Wood to include a printing machine to print adhesive onto the surface of the paper web of Meseguer with the motivation that using a printing station to apply adhesive does not require the use of coatings to an interface to the web, and results in a bag with no coating on the bag interior surface, as recognized by Wood in col 7, lines 52-63.
Meseguer in view of Wood does not specifically teach applying adhesive at a thickness of .0005 inches to .001 inches. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to apply adhesive with this thickness to ensure that the bag is sufficiently sealed together. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the adhesive as taught by Meseguer in view of Wood because the bags produced by both the current application and by Meseguer are utilized for similar purposes, and should therefore have similar bonded strength.
	Therefore, it would have been an obvious matter of design choice to modify Meseguer to obtain the invention as specified in claim 7.

Regarding claim 10, Meseguer further teaches applying a window covering (See Fig 1, #11) to cover the windows (See Fig 1) and extend to the adhesive applied borders (See Fig 1, #12); and heat sealing the window coverings along the roll of printed calendared paper to the printed calendared paper (See lines 45-57).
However, Meseguer in view of Wood does not specifically teach cutting and removing a window portion of the paper from prescribed positions along the roll of paper such that once removed the window is created within the adhesive applied border of the paper.
Ponti teaches cutting and removing the paper (Fig 4, #10) from prescribed positions along the roll of paper (Fig 4, #2) such that once removed the window is created within the adhesive applied border of the paper (See Pg. 6, line 28 - Pg. 7, line 2. See further Fig 4 illustrating windows {#2} cut out and removed from the paper at prescribed positions along the roll of paper).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood to incorporate the teachings of Ponti to include cutting and removing material from the paper web to form a window with the motivation of allowing for the inspection of items placed within the formed bag, as recognized by Ponti on Pg. 2, lines 8-11.

Regarding claim 11, Meseguer further teaches heat sealing both the window coverings and the frames along the roll of printed calendared paper (See lines 32-36 & 45-55 describing that the window/mesh portions of the bag are heat sealed. See further lines 65-69).
However, Meseguer does not specifically teach applying paper frames over the mesh coverings of the window cutouts, such that each frame extends along an outer perimeter of the window covering to cover an area that the applied adhesive covers
Ponti teaches applying paper frames over the mesh coverings of the window cutouts, such that each frame extends along an outer perimeter of the window covering to cover an area that the applied adhesive covers (See Figs 8-9 illustrating frames {#20} covering the window cutouts {#2} extending along a perimeter of the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood to incorporate the teachings of Ponti to include adding paper frames surrounding the window cutouts with the motivation of increasing the strength of the surrounding window mesh but further distributing any push-out forces from the product to the surrounding paper, as opposed to the mesh itself.

Regarding claim 15, Meseguer further teaches wherein the paper is virgin fiber paper (See lines 21-24).

Regarding claim 16, Meseguer further teaches wherein the paper bag is 100% recyclable and compostable (See lines 21-24, paper is also compostable to a degree).

Regarding claim 17, Meseguer further teaches a window cutout (Fig 1, #10) formed in the body of the paper bag (See Fig 3), wherein the predetermined pattern includes printing the adhesive along an outside perimeter of the window cutout (See Fig 1, #12 illustrating thermal glue around the outside perimeter of the window cutout {#10}); and
a window covering (Fig 1, #11), wherein the window covering is heat sealed to the adhesive applied to the outside perimeter of the window cutout (See lines 120-122), such that the window covering covers the area of the window cutout to prevent a product from falling out of the paper bag (See Figs 1-3 illustrating that the window covering {#11} covers the area of the window cutout {#10}).

Regarding claim 18, Meseguer further teaches heat sealing both the window coverings and the frames along the roll of printed calendared paper (See lines 32-36 & 45-55 describing that the window/mesh portions of the bag are heat sealed. See further lines 65-69).
However, Meseguer does not specifically teach wherein the paper frame is applied over an outer perimeter of the window covering to frame the window cutout.
Ponti teaches wherein the paper frame is applied over an outer perimeter of the window covering to frame the window cutout (See Figs 8-9 illustrating frames {#20} covering the window cutouts {#2} extending along a perimeter of the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood to incorporate the teachings of Ponti to include adding paper frames surrounding the window cutouts with the motivation of increasing the strength of the surrounding window mesh but further distributing any push-out forces from the product to the surrounding paper, as opposed to the mesh itself.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meseguer in view of Wood and Ponti, and in further view of Kristola (US 5,520,464).
Regarding claim 4, Meseguer in view of Wood and Ponti does not specifically teach wherein the adhesive is a water-based, heat activated polyvinyl acetate adhesive.
	Kristola teaches wherein the adhesive is a water-based, heat activated polyvinyl acetate adhesive (See col 1, lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meseguer in view of Wood and Ponti to incorporate the teachings of Kristola to include the use of heat activated polyvinyl acetate adhesive with the motivation of ensuring that the bag is properly sealed together, as recognized by Kristola in col 1, lines 19-25 & 35-51.
However, Meseguer in view of Wood, Ponti, and Meseguer does not specifically teach that the adhesive has an activation temperature range of 350 – 450 °F. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize an adhesive as described above to ensure that the paper and the bonded bag has the requisite strength for the purpose as stated by Meseguer – to hold produce or other such items. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the adhesive as taught by Meseguer because the bags produced by both the current application and by Meseguer are utilized for similar purposes, and should therefore have similar weights.
Therefore, it would have been an obvious matter of design choice to modify Meseguer to obtain the invention as specified in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731